Framework Agreement Party A: Hainan Human Resources Training Center Party B: CIBT Education Group Inc. Both parties agree to: - Establish a GLN center at Party A’s location; - Programs to offer1-3 Months Hotel Programs + Internship / RCA programs / Other SSCC programs; - Party B is responsible of investing in video conferencing equipment and curriculum - Party A is responsible of obtaining government approval, classrooms with teaching facilities and teacher dormitory. Programs to offer: - 1 to 3 months AHLEI training plus internship program - Residential Care Assistant program - Other Sprott-Shaw Community College programs Term: - This agreement will be effective from the date on which both parties sign and valid for 10 years. - Renewal or termination of the agreement will be discussed by both parties 6 months before the expiry date. Party A: Hainan Human Resources Training Center Legal Representative: Mi Zhang Seal: Date: July 1, 2011 Party B: CIBT Education Group Inc. Legal Representative: Summit Wu Seal: Date: July 1, 2011
